Order entered April 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01029-CV

                             STEPHANIE FREEMAN, Appellant

                                                V.

                              CITIMORTGAGE, INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04363-E

                                            ORDER
       The Court has received notice from the court reporter that appellant has failed to request

preparation of the court reporter’s record in writing with the dates requested and the case

information. The Court ORDERS appellant to do so within ten days of the date of this order,

and to provide a copy of the request to this Court. If the appellant does not do so, this case will

be submitted without the reporter’s record. If appellant does request the reporter’s record, we

ORDER the court reporter to submit it within thirty days of the appellant’s request.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE